Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
2.	Claim 1-15 remain pending in the preliminary amendment received on 05/20/21.  No claim was canceled.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Nguyen et al (US 9,117,374 B2).
As per claim 1, Nguyen et al disclose a method, performed by an electronic device, of providing a user with an interactive game (interactive gave such as a trivia game), the method comprising: obtaining user data collected with respect to the user (see fig. 2, 246); determining a user data type for providing the interactive game, based on the user data (col. 9, lines 11-13; user data is based on profiles of the user); generating a question and choices for the interactive game, based on user data that belongs to the determined user data type, from among the user data (col. 12, lines 35-48; questions are generated based on fact of the user data); and providing the user with the interactive game including the question and the choices (see fig. 1, questions are provided using the transmission module 128).
As per claim 2, Nguyen et al disclose the method of claim 1, wherein the question for the interactive game comprises a question that asks the user for thoughts about at least one piece of the user data that belongs to the determined user data type (col. 9, lines 11-13).
As per claim 3, Nguyen et al disclose the method of claim 1, wherein at least one of the question or the choices for the interactive game comprises information about at least one piece of the user data, which is determined based on a possibility of each piece of the user data attracting interest of the user, from among the user data that belongs to the determined user data type (col. 10, lines 15-30).
As per claim 4, Nguyen et al disclose the method of claim 3, wherein the possibility of each piece of the user data attracting the interest is determined based on a history of use of at least one piece of the user data, from among the user data that belongs to the determined user data type (col. 10, lines 17-21).
As per claim 5, Nguyen et al disclose the method of claim 3, wherein the possibility of each piece of the user data attracting the interest is determined based on information related to a behavior pattern of the user that can be determined from at least one piece of the user data, from among the user data that belongs to the determined user data type (inherent feature).
As per claim 6, Nguyen et al disclose the method of claim 1, wherein the choices for the interactive game comprise at least one choice that is determined according to a probability of the at least one choice being selectable by the user as an answer to the question, based on the user data (see fig. 1, 106-2, the  choices are made using the input device).
As per claim 7, Nguyen et al disclose the method of claim 1, further comprising performing an operation related to the user data, based on at least one choice selected by the user, from among the choices for the interactive game (see fig. 1, 106-2, the  choices are made using the input device).
As per claim 8, Nguyen et al disclose an electronic device for providing a user with an interactive game, the electronic device comprising: a user input unit configured to receive a user input for providing the interactive game (see fig. 1, 106-2); at least one processor configured to: obtain, in response to the user input being received, user data collected with respect to the user (see fig. 2, 246), determine a user data type for providing the interactive game, based on the user data (col. 9, lines 11-13; user data is based on profiles of the user), and generate a question and choices for the interactive game, based on user data that belongs to the determined user data type (col. 12, lines 35-48; questions are generated based on fact of the user data); and an output unit configured to provide the user with the interactive game including the question and the choices (see fig. 1, questions are provided using the transmission module 128).
As per claim 9, Nguyen et al disclose the electronic device of claim 8, wherein the question for the interactive game comprises a question that asks the user for thoughts about at least one piece of the user data that belongs to the determined user data type (col. 9, lines 11-13).
As per claim 10, Nguyen et al disclose the electronic device of claim 8, wherein at least one of the question or the choices for the interactive game comprises information about at least one piece of the user data, which is determined based on a possibility of each piece of the user data attracting interest of the user, from among the user data that belongs to the determined user data type (col. 10, lines 15-30).
As per claim 11, Nguyen et al disclose the electronic device of claim 10, wherein the possibility of each piece of the user data attracting the interest is determined based on a history of use of at least one piece of the user data, from among the user data that belongs to the determined user data type (col. 10, lines 17-21).
As per claim 12, Nguyen et al disclose the electronic device of claim 10, wherein the possibility of each piece of the user data attracting the interest is determined based on information related to a behavior pattern of the user that can be determined from at least one piece of the user data, from among the user data that belongs to the determined user data type (inherent feature).
As per claim 13, Nguyen et al disclose the electronic device of claim 8, wherein the choices for the interactive game comprise at least one choice that is determined according to a probability of the at least one choice being selectable by the user as an answer to the question, based on the user data (see fig. 1, 106-2, the  choices are made using the input device).
As per claim 14, Nguyen et al disclose the electronic device of claim 8, wherein at least one processor is further configured to perform an operation related to the user data, based on at least one choice selected by the user, from among the choices for the interactive game (see fig. 1, 106-2, the  choices are made using the input device).
As per claim 15, Nguyen et al disclose a  program product comprising a non-transitory computer-readable  storage medium  configured to store one or more computer programs including instructions that, when executed at least one processor, cause the at least one processor to control to perform the method of claim 1 (see rejection of claim 1 above). 
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See references cited on PTO form 892.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD LANEAU whose telephone number is (571)272-6784. The examiner can normally be reached Mon-Thu 6-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

    PNG
    media_image1.png
    275
    275
    media_image1.png
    Greyscale




/Ronald Laneau/
Primary Examiner, Art Unit 3715